DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) in view of Nagao et al. (USP 5205349) hereinafter referred to as Nagao.
	Regarding Claim 1, Takai discloses a heat exchanger which has a plurality of tubes (5, shown in figure 1) which is provided with refrigerant passages inside them (see Para. 60) and a pair of header tanks (7) to which end parts of the tubes are brazed (see Para. 79), wherein 
	brazing materials which are used for brazing to the header tanks are arranged at the outer circumferential surfaces of the tubes (shown in figure 5), and
	base materials of the metal sheet members which form the header tanks are partially exposed at the inner circumferential surfaces and outer circumferential surfaces of the header tanks (shown in figure 10, wherein portions of the inner and outer circumferential surfaces of the respective headers do not contain brazing material, the brazing material is contained within the joint between the first member (21) and the second member (23)), wherein the header tanks are pipes (shown in figure 10, wherein the header is formed by a pipe made up of a first member (21) and a second member (23)) which are comprised of header plates (21) to which the tubes are brazed and tank plates (23) which are attached to the header plates joined together at first surfaces (shown in figure 10). Takai fails to disclose second surfaces which are perpendicular to the first surfaces.
Nagao, also drawn to a heat exchanger having headers comprising multiple plates, teaches header plates (4) to which the tubes (9) are brazed and tank plates (5) which are attached to the header plates joined together (shown in figures 3-4, “The end plate 4 and tank plate 5 are made to face each other, the ends thereof are superimposed on each other, and the connection portions 7, 7 thereof are brazed to each other”, col. 3 ll. 20-23) at first surfaces and second surfaces which are perpendicular to the first surfaces (shown in figures 3-4, wherein the connection portions (7) have surfaces that are perpendicular to one another).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the header of Takai with header plates and tank plates that are joined together at first surfaces and second surfaces which are perpendicular to the first surfaces, as taught by Nagao, the motivation being to provide an alignment feature for the plates that form the header in order to mitigate degradation or failure of said header through inadequate alignment during the joining process, to provide a stopper for the header plate that allows for a required insertion distance and therefore a predetermined joint depth/strength or to allow for the end plate (4) to be pushed inwardly by the connecting portions that form the perpendicular surfaces for a stronger joint.
	Regarding Claim 5, Takai further discloses said plurality of tubes (5) are provided at their outsides with outer fins for dissipating heat (3, as shown in figure 2)
Regarding Claim 8, Takai further discloses the base materials of the metal sheet members which form said pipes are partially exposed (shown in figure 10, wherein surfaces of the first member (21) and the second member (23) are partially exposed or do not contain brazing material).
Regarding Claim 11, Takai further discloses said pipes have cross-sectional shapes of irregular shapes (as shown in figure 10).
Regarding Claim 13, Takai further discloses the base materials of the metal sheet members which form said header plates are partially exposed (shown in figure 10, wherein portions of the inner and outer circumferential surfaces of the respective headers do not contain brazing material, the brazing material is contained within the joint between the first member (21) and the second member (23)).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) in view of Nagao et al. (USP 5205349) as applied in Claims 1, 5, 8, 11 and 13 above in further view of Inoue et al. (US PG Pub. 2007/0095514) hereinafter referred to as Inoue.
Regarding Claim 4, although Takai discloses tubes (5) are provided inside them with inner fins (49) which have wavy shapes (shown in figure 2), Takai fails to disclose in each said tube, a sheet member is folded back to form a curved end part and give different lengths to the two end parts, the folded back sheet member is formed with parallel parts, said two end parts are bent at points at the same lengths from the curved end part near them to form slanted parts and are bent so that said two end parts become parallel, and a long end part of said two end parts is folded back to a short end part side and swaged and joined to the swaged part, whereby a flat shape is formed, and each said inner fin is brazed to the inside wall surface of said tube at the bent parts of the wavy parts and is formed at one end with a flat plate part which is sandwiched between the end parts of a said belt-shaped sheet member at said swaged part to be joined with said tube.	
Inoue, also drawn to a heat exchanger having opposing headers to which tubes are brazed, teaches in each said tube (11), a sheet member is folded back to form a curved end part (11a) and give different lengths to the two end parts (end portions of the top and bottom plates containing 11c1 and 11c2, as shown in figure 2), the folded back sheet member is formed with parallel parts (11c2 and end portion of the sheet member that is directly adjacent 11c1), said two end parts are bent at points at the same lengths from the curved end part to form slanted parts (11c3, 11c4, as shown in figure 2) and bent so that said two end parts become parallel (shown in figure 2, wherein the end parts are parallel with one another), and a long end part of said two end parts is folded back to a short end part side and swaged (shown in figure 2) and is joined to the swaged part (shown in figure 2), whereby a flat shape is formed (shown in figure 2), and each said inner fin is attached to the inside wall surface of said tube at the bent parts of the wavy parts (shown in figure 2) and is formed at one end with a flat plate part (12c) which is sandwiched between the end parts of a said belt-shaped sheet member at said swaged part to be joined with said tube (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with in each said tube, a sheet member is folded back to form a curved end part and give different lengths to the two end parts, the folded back sheet member is formed with parallel parts, said two end parts are bent at points at the same lengths from the curved end part near them to form slanted parts and are bent so that said two end parts become parallel, and a long end part of said two end parts is folded back to a short end part side and swaged and joined to the swaged part, whereby a flat shape is formed, and each said inner fin is brazed to the inside wall surface of said tube at the bent parts of the wavy parts and is formed at one end with a flat plate part which is sandwiched between the end parts of a said belt-shaped sheet member at said swaged part to be joined with said tube, as taught by Inoue, the motivation being to advantageously position an inner fin within the tube thereby minimizing assembly errors, to insure that a uniform crimp is applied to a first and second end portion of the tube or to provide two continuous flat plate portions that increase the durability of the tube counteracting the increased pressure within the tubes caused by the working fluid.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “swaged”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) in view of Nagao et al. (USP 5205349) as applied Claims 1, 5, 8, 11 and 13 above in further view of Iwai (USP 5330090) hereinafter referred to as Iwai.
Regarding Claims 6-7, although Takai discloses the brazing material is arranged at the outer circumferential surfaces of said tubes (shown in figure 5), Takai fails to disclose the brazing material has an amount of Si of 3.5 wt% to 10 wt%.
Iwai, also drawn to brazing components of a heat exchanger (col. 8 ll. 12-14) teaches the brazing material has an amount of Si of 3.5 wt% to 10 wt%. (“The elements Al and Si serve as the brazing agent herein for bonding the aluminum or aluminum alloy members one to another.  A Si content below 3% or above 15% by weight in the elements other than the flux will render so high the the "liquidus line" temperature that the brazing of said members become difficult.  Consequently, the Si content has to fall within a range of 3-15% by weight”, col. 2 ll. 28-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with the brazing material having an amount of Si of 3.5 wt% to 10 wt%, as taught by Iwai, the motivation being to negate a difficult brazing procedure or to provide a brazing material for aluminum components of a heat exchanger that does not require any flux to be added separately when brazing is finished thereby simplifying the brazing process and reducing the time required to braze the components of a heat exchanger.         
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) in view of Nagao et al. (USP 5205349) as applied in Claims 1, 5, 8, 10-11 and 13 above in further view of Halstead (USP 5251374) hereinafter referred to as Halstead.
Regarding Claims 6-7, although Takai discloses the brazing material is arranged at the outer circumferential surfaces of said tubes (shown in figure 5), Takai fails to disclose the brazing material has an amount of Si of 3.5 wt% to 10 wt%.
Halstead, also drawn to brazing components of a heat exchanger (col. 8 ll. 12-14) teaches the brazing material has an amount of Si of 3.5 wt% to 10 wt%. (“The flux-brazing composition 40 of this invention also includes from about 2 to about 13 weight percent silicon particles, from about 0.5 to about 3 weight percent zinc particles, and from about 0.1 to about 2 weight percent of an organic binder, with the balance being aluminum particles.”, col. 8 ll. 43-48, “The preferred quantity of silicon present in the flux-brazing composition 40 is dependent on the proportions of the other constituents  present within the flux-brazing composition 40, and also the desired melting point for the flux-brazing composition 40.  Specifically, the silicon serves to lower the melting point of the flux-brazing composition 40 below that of the aluminum alloy from which the headers 16, tubes 12, tank members 36 and finned centers 14 are made, such that the brazing operation can be performed without an adverse effect on the aluminum alloy”, col. 9 ll. 11-21)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with the brazing material having an amount of Si of 3.5 wt% to 10 wt%, as taught by Halstead, the motivation being to “provide a novel flux-brazing composition which can be applied accurately to specific surfaces of the heat exchanger prior to assembly, so as to facilitate the brazing of internal and external joints of the heat exchanger, and thereby promote complete and consistent brazing between the tubes and headers and between the tubes and finned centers of a headered tube-and-center type heat exchanger” (col. 4. 57-65) and to provide “high integrity internal joints between the tubes and headers so as to minimize the number of defective assemblies due to leaky internal joints”, col. 4 ll. 68-col. 5 ll. 2).         
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) in view of Nagao et al. (USP 5205349) as applied in Claims 1, 5, 8, 11 and 13 above in further view of Fukushima et al. (US PG Pub. 2003/0106678) hereinafter referred to as Fukushima.
Regarding Claim 9, Takai fails to disclose at least one of the inner circumferential surfaces and outer circumferential surfaces of metal sheet members which forms pipes are provided with anticorrosion layers of sacrificial materials.
Fukushima teaches at least one of the inner circumferential surfaces and outer circumferential surfaces ("surfaces" see Para. 26) of metal sheet members which forms pipes (tanks, 2 and 3) are provided with anticorrosion layers ("zinc”, see Para. 26) of sacrificial materials (zinc is detailed as a “sacrificial layer” to “improve anticorrosion performance”, see Para. 26).                                                     
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Inoue with at least one of the inner circumferential surfaces and outer circumferential surfaces of metal sheet members which forms pipes are provided with anticorrosion layers of sacrificial materials with low potentials, as taught by Fukushima, the motivation being to increase the anticorrosion properties of the assembly to resist corrosion and failure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763